Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed September 3, 2019 is acknowledged.  Claims 3-5 and 8-10 are amended.  Now, Claims 1-10 are pending.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3 and 6-9 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Suzuki (US 2005 0261380).
	Suzuki discloses an organic-inorganic composite particle obtained by hydrolytically condensing a silicon compound of formula (I) (e.g., methyltrimethoxysilane, etc.) in the presence of a basic catalyst (e.g., ammonia) to form a seed particle; growing the seed particle in the presence of a surfactant to obtain a grown particle; solidifying; and finally drying the grown particle at an elevated temperature (i.e., baking). Notably, the dried particles retain Si-C bonds. ([0024]-[0052]) Since Suzuki’s organic-inorganic composite particle is obtained by the method as presently claimed, Examiner has reasonable basis to believe both would possess similar properties including Formula (1), Formula (2), 10% compressive elastic modulus, average particle size, CV value, etc. 

5.	Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Suzuki does not teach or fairly suggest the presently claimed a) electro-conductive layer set forth in Claim 4; b) anchoring layer set forth in Claim 5; and c) inert atmosphere or vacuum set forth in Claim 10.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 4, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765